Exhibit 99.1 INVESTOR CONTACT: MEDIA CONTACT: Melissa Napier Sara Matheu (847) 720-2767 (847) 720-2392 Melissa.Napier@usfoods.com Sara.Matheu@usfoods.com US Foods Announces Closing of Secondary Public Offering of Common Stock andFull Exercise of Underwriters’ option to purchase additional shares ROSEMONT, Ill. (BUSINESS WIRE) May 17, 2017 – US Foods Holding Corp. (NYSE:USFD) today announced the closing of the underwritten secondary public offering of 46,000,000 shares of common stock by investment funds associated with Clayton, Dubilier & Rice, LLC and Kohlberg Kravis Roberts & Co. L.P. and certain members of management and the board of directors (collectively, the “Selling Stockholders”) at a price to the public of $28.25 per share for a total offering size of $1,299,500,000. The offering included the exercise in full of the underwriters’ option to purchase an additional 6,000,000 shares of common stock. US Foods did not sell any stock in this transaction and did not receive any proceeds from the sale of the shares of common stock by the Selling Stockholders.
